DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 09/13/2022.
Claims 2-21 are pending.

Response to Amendment

Claims 2-21 have been added and claim 1 has been cancelled by the Applicant.

Claim Objections

Claims 3, 15 is objected because of following minor informalities:
-- selecting a target machine learning model -- should be -- selecting the target machine learning model -- in claim 3 line 3, claim 4 lines 4, 6.
-- VIP -- is abbreviated in claim 15. Should be recited in full.
-- CPU -- is abbreviated in claim 15. Should be recited in full.
Appropriate correction is required.


Specification


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Following title is suggested as an example:

-- RESOURCE MANAGEMENT BASED ON RANKING OF IMPORTANCE OF APPLICATIONS --


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-18 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 6 lines 5-7 recites “plurality of categories related to pattern of use for the application, wherein the plurality of categories are one-dimensional categories or multi-dimensional categories. It is unclear what is being referred by one or multi-dimensional categories of use.
Claim 2 lines 6-7 recites “selecting, from a plurality of machine learning models based on at least one of the real time data, a target machine learning model” and later in claim 6 line 9 recites “training a machine learning model for each of the plurality of categories, wherein: the machine learning model is used to rank importance of application”. It is unclear if the machine learning model being recited in claim 6 is same or different from the “selected…target machine learning model”.

Claim 11 recites “N application to be protected”. It is unclear if the applications are protected or resources are being allocated to the applications. It is also unclear applications are protected from what and the relationship between the application protection and resource management.

Claim 15 line 9 recites “another execution queue”. It is unclear if another queue is also created and if the task in another queue belongs to application with higher/lower importance and if the VIP queue associated with one CPU has higher/lower importance than the VIP queue of another CPU i.e. what is the scheduling strategy among the VIP queues of different CPUs.

Claim 19 recites claim elements similar to claim 2 and have similar deficiency as claim 2. Therefore, it is rejected for the same rationales. Remaining dependent claims are also rejected because of their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Apacible et al. (US 2008/0005736 A1, hereafter Apacible)  in view of Li et al. (US 10,402,733 B1, hereafter Li).

Apacible was cited in the IDS filed on 10/30/2020. Li was cited in the last office action.

As per claim 2, Apacible teaches the invention substantially as claimed including  method for managing a resource in a computer system ([0007] manages, runtime resources), comprising: 
obtaining data, wherein the data comprises application sequence feature data related to a current foreground application ([0075] application monitor, receives, context information [0036] collection and analysis of database [0011] use of contextual information i.e. foreground application, next application to be launched i.e. sequence feature [0104] fig. 14 predict next application launch based on context data [0053] program, foreground state), and the data further comprises at least one of the following real-time data ([0055] consider, set of situations e.g. data and program actions, sensed via computing system, time of day/week [0037] differing amount of required memory storage lead to different latencies in real time): 
a current time of the computer system, current status data of the computer system, or current location data of the computer system ([0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data); 
selecting, from a plurality of machine learning models based on at least one of the real-time data, a target machine learning model that matches the real-time data ([0112] fig. 16 context information, received, select model based on matched context information 1610 [0075] context information, application monitor component, geolocation data, time/date data [0037] amount of required memory storage, latencies in real time); 
inputting the obtained data ([0075] application monitor, receives, context information [0036] collection and analysis of database [0011] use of contextual information i.e. foreground application, next application to be launched i.e. sequence feature [0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data) into the target machine learning model ([0112] select model based on matched context information 1610) to rank a plurality of applications installed in the computer system according to their importance ([0115] statistical model, context information, multiple application usage information, memory optimization information, sufficient match, execution, model [0053] monitor components, applications, associated states, classification mechanism, separate application, user, care about, doesn’t care about, modeling, filtering applications, consider application, important to user fig. 16 apply statistical model to launch application and control memory utilization 1612 [0114] fig. 17 monitor and learn order of launching multiple application [0040] according to statistical model, next application, expected, executed, not a high priority application [0046] statistical regression that is utilized to develop models of ranking or priority); and 
performing resource management based on the importance ranking ([0117] managing, multiple caching subsystems, memory resources, application transitioning  and memory utilization [0119] learning and reasoning component, application and program usage and memory optimization, automation of one or more activities [0120] [0040] according to statistical model, next application, expected, executed, not a high priority application [0046] statistical regression that is utilized to develop models of ranking or priority ).

Apacible  doesn’t specifically teach selecting from a plurality of machine learning models, a target machine learning model.

Li, however, teaches selecting from a plurality of machine learning models, a target machine learning model (fig. 4 two or more weighted prediction model, ensemble prediction model 440 col 2 lines 60-67 adaptive ensemble prediction model based on learning algorithms, machine learning algorithm, linear regression, decision tree and markov models).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Apacible with the teachings of Li of forming ensemble prediction model based on one or more weighted prediction model to improve efficiency and allow selecting from a plurality of machine learning models, a target machine learning model to the method of Apacible as in the instant invention.


As per claim 3, Apacible teaches wherein the obtained data comprises the system time of the computer system ([0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data); and 
the selecting a target machine learning model that matches the real-time data comprises ([0112] select model based on matched context information 1610): determining the current time [0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data);  and 
determining, from a correspondence based on time periods, a target machine learning model corresponding to the current time ([0093] fig. 9 employ model based on context data 904 change model based on change in context data 906 [0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data [0112] select model based on matched context information 1610), wherein the correspondence comprises a plurality of time periods and a plurality of machine learning models respectively corresponding to the plurality of time periods ([0093] fig. 9 employ model based on context data 904 change model based on change in context data 906  [0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data [0112] select model based on matched context information 1610).  
Li teaches remaining claim elements of a plurality of machine learning models (fig. 4 two or more weighted prediction model, ensemble prediction model 440 col 2 lines 60-67 adaptive ensemble prediction model based on learning algorithms, machine learning algorithm, linear regression, decision tree and markov models).

As per claim 4, Apacible teaches wherein the obtained data comprises the current location data of the computer system ([0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data); and 
the selecting a target machine learning model that matches the real-time data comprises ([0112] select model based on matched context information 1610): determining the current time): 
determining a semantic location at which the computer system is currently located ([0113] context information, location, e.g. office, home [0038] memory location [0075] geolocation ); and 
determining, from a correspondence based on the semantic location at which the computer system is currently located, a target machine learning model corresponding to the semantic location at which the computer system is currently located ([0112] select model based on matched context information 1610 ([0113] context information, location, e.g. office, home [0038] memory location [0075] geolocation), wherein the correspondence comprises a plurality of semantic locations and a plurality of machine learning models respectively corresponding to the plurality of semantic locations ([0112] select model based on matched context information 1610 ([0093] fig. 9 employ model based on context data 904 change model based on change in context data 906  [0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data [0112] select model based on matched context information 1610 [0113] context information, location, e.g. office, home [0038] memory location [0075] geolocation).  
Li teaches remaining claim elements of a plurality of machine learning models (fig. 4 two or more weighted prediction model, ensemble prediction model 440 col 2 lines 60-67 adaptive ensemble prediction model based on learning algorithms, machine learning algorithm, linear regression, decision tree and markov models).

As per claim 5, Apacible teaches further comprising: 
collecting and storing application data and related data of the computer system ([0065] launch records, history, foreground applications [0075] application monitor, receives, context information [0036] collection and analysis of database [0011] use of contextual information i.e. foreground application, next application to be launched i.e. sequence feature), wherein the application data comprises an identifier of the application and a time when the application is used (fig. 5 applications App1…AppT 504 context component, geolocation data, time/date data), and the related data of the computer system comprises at least one of the following data: 
a time, status data, and location data that are of the computer system at the time when the application is used ([0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data ).  

As per claim 6, Apacible teaches further comprising: 
obtaining, through calculation, application sequence feature data of a plurality of applications based on the application data collected and stored in a period of time in the past ([0075] application monitor component 310, monitor one or more applications App1, App2, …, AppT, model component generates one or more models model1,…, modelT, context information determines, receives, context information, application type data, geolocation data, time/date data [0101] the component 108 can learn, based on context information (e.g., time of day, week, . . . ) of the context component 314 when the user typically launches an application 504); 
inputting the application data, or the application data and the related data of the computer system into a classification model ([0043] classifier system [0044] classifier, input attribute vector, class label [0039] application usage), to obtain a plurality of categories related to patterns of use for the application ([0044] class label [0046] models of ranking or priority), wherein the plurality of categories are one-dimensional categories or multi-dimensional categories ([0046] support vector machine, classifier, hypersurface, space, possible inputs, models of ranking or priority), and any two categories respectively correspond to two different patterns of use ([0040] not high priority application [0041] application, faster cache memory, slower cache memory); and 
training a machine learning model for each of the plurality of categories ( [0047] classifier, training, generic trained data, observing user behavior [0075] context component 314 analyzes, determines, and receives context information e.g., user preferences, application type data, data type, device type data, device capabilities data, geolocation data, time/date data, . . .  which can be used to further develop the models 506), wherein: the machine learning model is used to rank importance of applications ([0046] support vector machine, classifier, hypersurface, space, possible inputs, models of ranking or priority), inputs for the training comprise the time when the application is used and the application sequence feature data (fig. 5 context components, application, time/date data [0115] statistical model, context information, multiple application usage information, memory optimization information, sufficient match, execution, model), and inputs for the training further comprise the related data of the computer system ([0047] classifier, training, generic trained data, observing user behavior ([0055] data sensed via computing system, time of day/week [0075] application monitor component, geolocation data, time/date data).  

As per claim 7, Apacible teaches wherein the collecting step is started when one or more of the following events are detected: 
a foreground-background switching event, an application installation event, an application uninstallation event, a notification event caused by a change in the status of the computer system, or a notification event caused by a change in the location of the computer system (([0093] context monitored, context data, model changed/updated based on change in context data [0105] model updated, changes in activities or other information e.g. context changes [0053] monitoring of application actions and associated steps).
As per claim 8, Apacible teaches wherein the plurality of categories are a plurality of categories classified in a time dimension ([0046] classification models, providing different patterns, develop models of ranking and priority [0077] predict, expect, app, used again [0105] predict that the likelihood of the next application used, in order of probability [0109] Prediction can be related not only to the next application to be launched, but also within what timeframe).  

As per claim 9, Apacible teaches the plurality of categories comprise a working time period and a non-working time period ([0054] contextual information, time of day/week [0046] classification models, pattern [0053] classification mechanism, separate application [0054] markov model, applications, used, contextual information, time/day of week). 

As per claim 10, Apacible teaches starting the step of obtaining data when one or more of the following events are detected: 
a foreground-background switching event, an application installation event, an application uninstallation event, a notification event caused by a change in the status data of the computer system, or a notification event caused by a change in the location data of the computer system ([0093] context monitored, context data, model changed/updated based on change in context data [0105] model updated, changes in activities or other information e.g. context changes [0053] monitoring of application actions and associated steps).

As per claim 15, Apacible teaches the performing resource management based on a result of the importance ranking comprises one or more of the following management actions ( [0117] managing, multiple caching subsystems, memory resources, application transitioning  and memory utilization [0119] learning and reasoning component, application and program usage and memory optimization, automation of one or more activities [0120] [0040] according to statistical model, next application, expected, executed, not a high priority application [0046] statistical regression that is utilized to develop models of ranking or priority):
reserving a resource for an identified application with high importance ([0040] next application expected to be executed, not a high priority, manage, use slower cache memory [0092] priority values, assigned to the items, ratio ordered from maximum to the minimum, items associated with the accumulated item sizes of the associated items);
temporarily freezing an identified application with low importance until a specific time ends ([0040] not a high priority application [0041] expected application has to wait); and 
creating a VIP queue for each CPU, wherein the VIP queue comprises a task of an application with high importance ([0041] enqueue data, allows the expected application, moved to a faster cache memory), and execution of each task in the VIP queue takes precedence over that of another execution queue of the CPU ([0041] enqueue data, allows the expected application, moved to a faster cache memory, expected application has to wait, or is processed in a slower cache memory.).  
As per claim 16. Apacible teaches wherein the application sequence feature data comprises kl recently used applications ([0054] top n of all application being used by a user, contextual information, time and day of the week ), k2 most likely pre-order applications in the foreground application ([0054] top n of all application being used by a user, contextual information, time and day of the week [0053] application, states, foreground state), and k3 most likely post-order applications in the foreground application ([0054] top n of all application being used by a user, contextual information, time and day of the week [0053] application, states, foreground state), wherein kl, k2, and k3 are all positive integers ([0054] top n of all application being used by a user).  
As per claim 17, Apacible teaches wherein the current location data is semantic location data ([0113] location, e.g. office, home [0038] memory location [0075] geolocation).  
As per claim 18, Apacible teaches wherein the current status data is one or more of the following data: 
data indicating a network connection or a network disconnection ([0135] networked environment, wired/wireless connection, remote computers, LAN, WAN), data indicating a headset connection or disconnection, data indicating a charging cable connection or disconnection, and data indicating a Bluetooth connection or disconnection ([0138] computer, operable, communicate, wireless device/entity, blue tooth).  

Claim 19 recites a terminal device, wherein the terminal device comprises a processor and a non-transitory memory, the non-transitory memory is configured to store computer readable instructions, and the processor is configured to read the computer readable instructions stored in the memory to implement elements of claim 2. Therefore, it is rejected for the same rational.
 
Claim 20 recites the terminal device for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 21 recites the terminal device for elements of claim 4. Therefore, it is rejected for the same rational.

Allowable Subject Matter

Claim 11 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments

Some of the previous objections to the specification have been withdrawn.
The previous objections under 35 USC 112 have been withdrawn. However, some new objections are made in reference to the amended claims.
The previous objections under 35 USC 101 have been withdrawn.
Applicant's arguments filed on 09/13/2022 have been fully considered but they are moot in view of new ground of rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

BILAL A et al. (US 20140372356 A1) teach method for pre-launching applications within computer system, involves applying set of pre-launch rules to set of applications, and pre-launching one of application based on satisfaction of set of pre-launch rules.
Lui; Philip et al. (US 20170302521 A1) teach method, system and program product for allocation and/or prioritization of electronic resources.
Tiwari; Nidhi et al. (US 7716151 B2) teach apparatus, method and product for optimizing software system workload performance scenarios using multiple criteria decision making.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195